Order entered September 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00683-CV

         IN THE GUARDIANSHIP OF CLARENCE LAMAR NORSORTHY, AN
                         INCAPACITATED PERSON

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-06-3704-2

                                            ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), we ORDER Dallas County Clerk

John Warren to file, no later than September 23, 2016, either (1) a supplemental clerk’s record

containing a copy of the written order denying the motions to stay or vacate the disbursement

order and written order denying the motion to compel ex-parte communications; or, (2) written

verification no such written orders exist. See TEX. R. CIV. P. 34.5(c).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE